Citation Nr: 0029229	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected hyperkeratosis pilaris of the back, chest and upper 
arms, currently rated as 30 percent disabling.

2.  Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1990 to April 
1992.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  

In December 1998, the RO denied the claim for an increased 
rating for the service-connected skin condition.  A notice of 
disagreement was submitted in April 1999.  In May 1999, a 
statement of the case was issued.  The veteran filed his 
substantive appeal in June 1999.  In August 1999, the veteran 
appeared and testified before a hearing officer at the RO.  

In August 1999, the RO informed the veteran that his claim 
for an annual clothing allowance was denied.  A notice of 
disagreement was submitted in November 1999.  A statement of 
the case was issued in January 2000.  The veteran filed his 
substantive appeal in February 2000.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected hyperkeratosis pilaris is 
manifested by lesions or rashes on the chest, back, neck, 
groin area, buttocks and legs, as well as constant itching 
and marks left from scratching, comparable to no more than 
constant itching and extensive lesions. 

3.  A designee of the Chief Medical Director has certified 
that medication prescribed for a service-connected skin 
disability does not result in irreparable damage to the 
veteran's outergarments.
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for service-connected hyperkeratosis pilaris have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103, 4.21, 4.27, 4.7, 4.118, Diagnostic Codes 7800, 7801, 
7805, 7899-7806 (1999).  

2.  The criteria for payment of a clothing allowance have not 
been met.  38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 3.810 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records document the diagnosis and 
treatment of a rash in 1992.  The veteran reported that since 
his return from Saudi Arabia, he started to notice fine sand 
paper lesions over the anterior and posterior trunk, 
including both upper arms.  He complained of itching, as well 
as waxing and waning of the lesions.  He was treated with 
steroid and antifungal medications without relief.  

On VA examination in May 1992, the examiner observed diffuse 
hyperkeratosis pilaris on the back, chest and upper arms.  
There were pinpoint nodules at the back of the hair follicle 
and the lesions were diffuse predominantly on the back and to 
a lesser degree on the arms and chest.  Color photographs of 
the affected areas were taken.  The examiner reported a 
diagnosis of hyperkeratosis pilaris versus miliaria rubra.  
The examiner explained that the former diagnosis is more 
consistent with lesions and the latter is called a heat rash 
in lay terms.  

By rating action of June 1992, service connection was 
established for hyperkeratosis pilaris of the back, chest and 
upper arms.  The disability was rated as 10 percent 
disabling.  

VA records show that in October 1992, the veteran was seen 
for complaints about the rash.  The examiner noticed small 
pinpoint and erythematous papules without pustules.  The 
examiner suspected that it may be a prickly heat rash.  The 
veteran was given Pramosone cream, and Atarax.  

On VA examination of September 1993, the examiner observed 
fine papules at the base of the hair follicles.  The papules 
were diffuse and present over the entire back.  They were red 
in color and erythematous.  On the anterior chest wall there 
were erythematous small papules at the base of the hair 
follicles.  Similar lesions were present on the upper arm.  
Color photographs were taken.  The examiner reported a 
diagnosis of hyperkeratosis pilaris rubra present on the 
back, chest and upper arm.  It was noted that the skin 
condition had been treated with hydroxyzine hydrochloride for 
itching with no relief of symptoms.  

VA records show that in October 1995, the veteran was treated 
for chronic urticaria.  He was given Atarax and 
hydrocortisone.  When seen in June 1996, the examiner 
reported a diagnosis of keratosis pilaris.  The veteran was 
to continue using a hydrocortisone ointment on the severely 
pruritic areas.  He was also given Lac Hydrin.  

On VA examination in June 1996, the examiner observed 
erythematous red spots over the hair follicles generalized to 
back and anterior chest wall, both upper extremities, and 
part of the abdomen.  There were some lesions on the neck.  
The examiner also noticed that the veteran itched and 
scratched most of the time during the interview.  Color 
photographs were taken.  The examiner reported a diagnosis of 
chronic folliculitis generalized, posterior chest wall, 
anterior chest wall, both upper extremities and a few over 
the neck.  

In February 1993, the RO denied the veteran's previous claim 
for an increased rating.  The veteran appealed that decision, 
and as part of that appeal, he appeared and testified before 
a hearing officer at the RO in September 1996.  The veteran 
testified that the skin rash appears all over his chest, arms 
and back, but not on his stomach.  The rash constantly 
itches, and his scratching causes it to bleed.  He does not 
wish to take off his shirt or T-shirt because of the rash, so 
he sees it as disfiguring.  The veteran has used 
hydrocortisone pills and a lotion.  Occasionally on very hot 
days, he finds spots on his T-shirt because of the rash 
seeping pus or blood spots.  The rash bothers him more on hot 
days because sweat makes it itch more.  He tries to avoid 
sweating.  The veteran is treated every six months.  

In October 1996, the hearing officer determined that an 
increased rating of 30 percent was warranted.  In November 
1996, the veteran indicated that he wished to withdraw his 
appeal since he was satisfied with the rating assigned.  

A VA examination was conducted in September 1998.  The 
examiner observed extensive erythematous papules in a 
follicular distribution localized to both upper arms, front 
and back, chest and abdomen, as well as his buttocks and 
bilateral upper thighs.  There was no evidence of blistering, 
ulceration or excoriation.  The veteran denied a history of 
asthma, hay fever or eczema.  The examiner reported a 
diagnosis of keratosis pilaris with an inflammatory 
component.   

On the clothing allowance application form completed by the 
veteran in June 1999, he indicated that he was using 
triamcinolone acetonide and ammonium lactate.  On a second 
form, also completed in June 1999, he reported that he was 
using hydrocortisone.  

In connection with the current appeal, a hearing was 
conducted in August 1999.  The veteran testified that the 
rash flares up during periods of hot weather.  When it does 
flare up, the problems with itching and scratching increase.  
He notes that the rash almost bleeds from the scratching.  
The rash appears on his legs, chest, back and upper arms.  
Lately, it has spread to his groin area and buttocks.  He has 
been given a cream and medication that he uses regularly.  He 
is not on ultralight treatment and does not use over-the-
counter medications.  The rash bothers him all year long, 
since it flares up due to the hot water he uses to take a 
shower.  He has noticed calluses and scars forming in the 
areas he scratches.  As a full-time student, the condition is 
troublesome because he cannot sit still in his chair because 
of the itching.  The appearance of the rash makes the veteran 
self-conscious and has affected his relationship with his 
wife.  

A VA examination was conducted in August 1999.  The examiner 
noticed marked itchiness.  The examiner observed that there 
were a lot of macular papillae rashes all over his back from 
the shoulder up to the lumbosacral area and also from both 
gluteal regions and the posterior part of the lower anterior 
chest wall and abdominal wall in the upper part of both upper 
extremities.  They were erythematous with enlarged hair 
follicles.  The veteran claimed that it was very itchy.  
There were no signs of bleeding, but signs of scratching 
marks made by the fingers.  There was a sign of urticaria on 
the back after scratching.  There was no ulceration or 
bleeding.  There were no blisters.  The examiner noted that 
it looked like a heat rash.  The examiner reported a 
diagnosis of dermatitis, most likely Bilharzia of the skin.  
Color photographs of the affected areas were taken.  

Legal Analysis

Increased Evaluation for Service-Connected Skin Disability

The Board is satisfied that all relevant facts have been 
properly developed and that VA has fulfilled its duty to 
assist the veteran as mandated by 38 U.S.C.A. § 5107(a) and 
38 C.F.R. § 3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Service connection is currently in effect for hyperkeratosis 
pilaris of the back, chest and upper arms, rated 30 percent 
disabling under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7899-7806 (1999).  Diagnostic Code 7899 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.118.  See 
38 C.F.R. § 4.27 (1999).  Separate diagnostic codes identify 
the various disabilities.  Pertinent regulations do not 
require that all cases show all the findings specified by the 
Rating Schedule, but that findings sufficiently 
characteristic to identify the disease and the resulting 
disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1999).  Diagnostic Code 7806 contemplates 
eczema.  A 30 percent rating is assigned for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating is assigned for eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  

In this case, the disability picture presented meets the 
criteria for the current rating of 30 percent.  The rash 
appears on the veteran's chest, back and neck, and is noted 
to have spread to his groin area, buttocks and legs.  
Therefore, there are extensive lesions.  It is also noted 
that the rash causes constant itching, which causes him to 
scratch.  As the veteran has testified, and the most recent 
VA examination shows, there are marks from his scratching, 
which corroborate his description of constant itching.  The 
clinical findings of record do not indicate that the 
disability picture includes or approximates such criteria as 
ulceration, or extensive exfoliation or crusting, or systemic 
or nervous manifestations, or exceptional repugnance.  
Therefore, there is not a question as to which rating should 
apply.  38 C.F.R. § 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
7806, do not provide a basis to assign an evaluation higher 
than the 30 percent rating currently in effect.

A 50 percent rating is assigned under Diagnostic Code 7800 
for disfiguring scars of the head, face or neck when there is 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  It has 
been argued that the appearance of the rash should be seen as 
disfigurement.  As the veteran has indicated, he sees the 
rashes as disfiguring.  However, the 30 percent rating 
already contemplates "marked" disfigurement.  

It has not been argued, and there are no medical opinions of 
record which indicate, that the rashes are comparable to 
third degree burn scars which would warrant the assignment of 
a higher rating under Diagnostic Code 7801.  Diagnostic Code 
7805 contemplates rating scars on the limitation of the part 
affected.  However, in this instance, there are no medical 
findings which indicate limitations of the areas where the 
rashes appear.  

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.

Annual Clothing Allowance

An annual clothing allowance is payable when a veteran has a 
service-connected disability which, as certified by the Chief 
Medical Director or designee, requires that a prosthetic or 
orthopedic appliance be worn that tends to wear out or tear 
the veteran's clothing, or that physician-prescribed 
medication for a skin condition due to a service-connected 
disability causes irreparable damage to the veteran's 
outergarments.  38 U.S.C.A. § 1162 (West 1991); 38 C.F.R. § 
3.810 (1999).

As discussed above, service connection is in effect for 
hyperkeratosis pilaris of the back, chest and upper arms.  A 
certification of record from the Chief of prosthetics at a VA 
outpatient clinic is to the effect that the prescribed 
hydrocortisone used to treat the veteran's skin condition is 
water-based and does not cause irreparable damage to his 
outergarments. 

While the Board has considered the contentions submitted by 
and on behalf of the veteran that he is entitled to a VA 
clothing allowance because the medication for his service-
connected skin condition necessitates the use of ointments 
that damage his clothing, given the negative certifications 
of the Chief Medical Director's designee, it is clear that, 
the requirement set forth under the governing laws and 
regulations have not been met.  Therefore, the appeal is 
denied.  


ORDER

Entitlement to a rating greater than 30 percent for 
hyperkeratosis pilaris has not been established, and the 
appeal is denied.  

Entitlement to a clothing allowance has not been established, 
and the appeal is denied.  



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals



 

